Citation Nr: 1116494	
Decision Date: 04/28/11    Archive Date: 05/05/11

DOCKET NO.  06-17 600A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a back disability.  

2. Entitlement to service connection for a back disability.  

3. Entitlement to service connection for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1982 to January 1987. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

In March 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record. 

The issues of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. In a July 1996 decision, the RO denied service connection for a back disability; the Veteran did not perfect an appeal.  

2. The evidence submitted since the RO's July 1996 rating decision is new, and some of it relates to a previously unestablished fact that tends to substantiate the claim of service connection for a back disability.  

3. Competent medical evidence of record etiologically links the Veteran's current back disabilities to his motor vehicle accident in service; affording the Veteran the benefit of the doubt, a back disability was incurred in active duty service.  


CONCLUSION OF LAW

1. New and material evidence has been received to reopen the claim of connection for a back disability.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104, 3.156, 3.159 (2010).  

2. Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for a back disability have been met.  38 U.S.C.A. §§ 1110, 1153, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010)) essentially includes, upon the submission of a substantially-complete application for benefits, an enhanced duty on the part of the VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify him what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, it defines the obligation of the VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

For the reasons explained in more detail below, and in view of the Board's favorable disposition on the new and material evidence issue, the Board finds that all notification and development action needed to render a fair decision on this aspect of the claim for service connection for a back condition on appeal has been accomplished.


General Legal Criteria

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002 & Supp. 2010).  

However, with exception, 38 U.S.C.A. § 5108 provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra.  

Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

"New" evidence is defined as existing evidence not previously submitted to agency decision makers.  "Material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).  

Analysis 

Historically, the RO initially denied service connection for a back condition in a July 1996 rating decision.  The Veteran was notified in writing of this action and apprised of his appellate rights, but did not appeal.  38 U.S.C.A. § 7105.  

The evidence of record at the time of the July 1996 rating decision included the Veteran's service treatment records and VA treatment records.  These records indicated that the Veteran was complained of back pain/thoracic spine pain after being hit by a vehicle while on active duty in January 1984.  No diagnosis was rendered at that time.  A post-service VA treatment record, dated in April 1996, shows complaints of shoulder and low back pain, worsening, since initially injuring his left shoulder in-service.  The diagnostic impression was low back pain and sciatica.  Based on the foregoing evidence, in a July 1996 rating decision, the RO denied the Veteran's claim for a back disability because the evidence failed to demonstrate in-service injury to the back.  

In September 2002, the Veteran applied to reopen the claim.  The evidence added to the record includes private and VA treatment records, a VA examination, and hearing testimony.   

In this regard, the new evidence includes the credible lay statements made by the Veteran to support of his claim, including his testimony about the nature, extent, and chronicity of his back injury during service provided at his March 2011 hearing.  

The new evidence also includes a March 2005 private nexus opinion from Dr. Bennett, a September 1996 MRI report which shows lumbar disc herniation, and VA treatment reports documenting treatment for back problems from 2002 to the present.  

Based on a review of the record, the Board finds the evidence added to the record since the July 1996 rating decision to be new and material for the purpose of reopening the Veteran's claim.  See Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).  Accordingly, the Board finds that the evidence is sufficient to reopen the claim.  

Service Connection

Turning to the merits of the claim, the Veteran claims that service connection for a back disability is warranted.  In particular, he was struck by a military vehicle while on active duty and sustained injuries to his back and shoulder.  He has endorsed continuous back symptomatology since the time of the accident.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology. Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Savage, 10 Vet. App. at 495-96; 38 C.F.R. § 3.303(b).


Some chronic diseases are presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic diseases, including arthritis).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

Facts 

Service treatment records show that the Veteran presented to the aid station in January 1984 after being struck by military vehicle.  He complained of back and right shoulder pain.  No diagnosis was provided at that time.  

Following service, a July 1992 private treatment report shows a diagnosis of lumbosacral strain, with occasional shooting pain going to the anterior thigh, suggesting L2-L3 radiculopathy.  Contemporaneous private treatment records, dated from March 1992 to July 1992, show continued treatment for back symptomatology.

An April 1996 VA treatment report shows that the Veteran injured his left shoulder in-service and that he now complained of low back pain which appeared to be worsening.  He also complained of numbness in lower left hip and leg areas.  The physician noted the in-service motor vehicle accident and provided a diagnosis of low back pain with sciatica.  

A September 1996 MRI of the lumbar spine revealed disc herniation at level L3-L4 (left).  

A January 1998 private treatment note shows that the Veteran was actively being treated for low back pain and related left lower extremity pain.  No diagnosis was provided at the time, but further testing was recommended.

An August 2000 private treatment note shows complaints of constant left sided hip and lumbosacral pain with radicular pain to the left buttock area.  Pain was aggravated by bending and sitting.  Upon physical examination, moderate pain and discomfort was revealed upon palpation to the spinal area.  Muscle tenderness and spasms were present in the gluteus maximus and lumbar paraspinal muscle.  Palpation of the paraspinal muscle, thoracic and lumbar spine muscle area revealed latent myofascial trigger points with radicular pain into the low back and left hip region.  L5 was misaligned and there was decreased range of motion in the low back area.  No assessment was made at that time.  

An April 2001 MRI of the lumbar spine revealed L3-L4 right lateral disc bulge, left lateral disc herniation with probable L3 root impingement, and moderate degenerative face disease at L4 and L5.  

A December 2001 VA treatment report shows that the Veteran reported being injured by a truck and having back pain since that time.  He described his pain as numbness and constant pressure on his back when sitting, standing, and walking.  

A July 2002 VA treatment record shows that the Veteran complained of back pain and left shoulder pain subsequent to being hit by a truck while in-service in 1984.  The record indicates that he had been treated by various physicians since that time, and that he now suffered from low back pain with radiation into the left thigh.  Examination revealed low back tenderness.  The assessment was low back and left shoulder pain.  

A March 2005 letter from Dr. Bennett indicates that he had been treating the Veteran for middle and lower back pain for two to three years.  He noted that the Veteran had provided an initial history of injury to his middle/lower back while in service in January 1984.  Dr. Bennett explained that he had the opportunity to review the Veteran's service treatment records and that his complaints appeared to be localized in the middle back.  However, the Veteran also developed lower back pain following the in-service accident and, over the past twenty years, has continued to be symptomatic with intermittent middle and lower back pain.  Based upon his review of the Veteran's medical records (including STRs), the subjective complaints, and objective findings, Dr. Bennett opined that the Veteran sustained his initial injuries to the lumbar and thoracic spine during active service as described above.  

An August 2005 VA examination report noted the Veteran's complaints regarding an in-service back injury and a herniated disc diagnosis in 1996.  The Veteran complained of near-constant back pain since the 1984 in-service accident.  He endorsed left leg parenthesis as well.  The diagnosis was herniated lumbar disc.  However, the VA examiner was unable to provide an opinion as to etiology without resorting to speculation.  

An October 2009 VA treatment record shows complaints of chronic low back pain after being involved in a motor vehicle accident in 1984.  The Veteran reported worsening pain with thigh numbness.  A contemporaneous MRI of the lumbar spine showed degenerative disc disease.  

A December 2009 VA treatment report again shows complaints of low back pain following the 1984 MVA.  

The Veteran testified before the undersigned at a Travel Board hearing in March 2011.  He again stated that he sustained an injury to his back when he was involved in a motor vehicle accident in 1984.  He reported that he continued to have back problems during service, including low back pain and radiating pain down his leg.  He also indicated that he complained of back problems at separation although his separation examination only notes injury to his shoulder.  In addition to having chronic problems in-service, the Veteran testified that he continued to have pain after service and that he sought treatment in the early 1990's for back problems.  

Analysis 

After carefully reviewing the evidence of record and resolving all reasonable doubt in his favor, the Board finds that the Veteran's currently diagnosed DDD of the lumbar spine and herniated disc is etiologically linked to a motor vehicle accident in service.  Indeed, service treatment records clearly indicate that the Veteran was treated for back and (substantial) shoulder injuries/pain following a January 1984 in-service accident in which he was hit by a military vehicle.  In this regard, the Veteran credibly testified that he was struck in the middle part of his back and that he fell (hard) to the ground in order to avoid being run over.  He reported having continuous back symptomatology from that time forward.  Although no chronic back injury was reported upon separation examination, the Veteran also credibly testified that he continued to complain of back problems during service and that he often treated the pain with a heating pad rather than seeking medication/treatment from the aid station. See Hearing Transcript, p. 5-6.  

The Board finds the Veteran's testimony at his March 2011 personal hearing concerning the circumstances of his in-service accident in January 1984 and the onset of his back pain, to be both credible and competent.  Here, it is noted that the Veteran is competent to report observable symptoms such as back pain following the in-service accident.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  

Moreover, although treatment for low back problems is not shown until several years after separation from service (in 1992), the Veteran is competent to report that he has experienced continuous, similar back symptoms since service.  In this regard, symptoms, not treatment, are the essence of any evidence of continuity of symptomatology. Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Here, the Veteran has testified (and the record supports) that he first experienced back pain following the in-service MVA and that he continues to have similar back pain (diagnosed as DDD and herniated disc with left lower radiculopathy) to the present day.  As noted above, the Veteran is competent to report such continuity of symptomatology.  The Board further concludes that the Veteran's testimony concerning continuity of back symptomatology is credible.  In this regard, the Veteran has consistently reported having back pain, in both private and VA medical records dating back to December 2001, since the 1984 in-service accident.  The Board has no reason to doubt the veracity of such statements, especially in light of the documented in-service accident; the documented in-service treatment for back pain; and the consistent post-service reports of back pain since the 1984 accident.  

In addition to the lay evidence of a nexus outlined above, the record also contains a medical opinion which competently relates the Veteran's current lower/middle back disabilities to service.  Indeed, after reviewing the Veteran's service treatment records and post-service medical history, Dr. Bennett unequivocally related the initial back injury sustained during service to his current middle/lower back problems.  There are no contrary medical opinions of record. 

The Board does acknowledge that the August 2005 VA examiner was unable to reach a conclusion as to etiology without resorting to speculation.  However, medical evidence that is speculative, general or inconclusive in nature cannot support a claim. See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Therefore, the VA examiner's conclusion is afforded little, if any, probative value. 

Therefore, after considering all lay and medical evidence, the Board finds that the evidence supports the claim that a back condition was aggravated during active duty service.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board determines that entitlement to service connection for a back disability is warranted.  


ORDER

Service connection for a back disability is granted.  


REMAND

In an October 2010 statement, the Veteran expressed disagreement with the denial of entitlement to service connection for PTSD in the RO's September 2010 rating decision.  This statement is accepted as a timely notice of disagreement (NODs) with the rating decision cited on this issue, but an SOC has not been issued. See 38 C.F.R. §§ 20.201, 20.302(a) (2009).  In Manlincon v. West, 12 Vet. App. 238 (1999), the United States Court of Veterans Appeals (now the United States Court of Appeals for Veterans Claims) held that when an appellant files a timely NOD and no SOC is issued, the Board should remand, rather than refer, the issue to the RO for the issuance of an SOC.  Consequently, this matter will be remanded for the issuance of an SOC.

Accordingly, the case is REMANDED for the following action:

The RO should issue to the Veteran and his representative an SOC addressing the claim for entitlement to service connection for PTSD.  All applicable criteria should be addressed in the SOC, to include 38 C.F.R. § 3.105(a).  Along with the SOC, the RO must furnish to the Veteran and his representative a VA Form 9 (Appeal to Board of Veterans' Appeals) and afford them the applicable time period for perfecting an appeal to this issue.  (The Veteran and his representative are hereby reminded that appellate consideration of this claim may be obtained only if a timely appeal is perfected).  If, and only if, the Veteran files a timely appeal, this issue should be returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


